DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 INFORMATION DISCLOSURE STATEMENT
2.         Information Disclosure Statements submitted 12/31/2020, 2/2/202, 4/2/2021, 5/7/2021, 6/28/2021, 8/2/2021, 9/22/2021 and 3/16/2022 are acknowledged. 


Claim Rejections- 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes-Farley et al. (US patent 5,496,545),  Matsuda et al. (US 2002/0122786), Harada et al. (US Patent 4,605,701),  Inoue et al. (US 2010/0189679),  Keller et al. (US 2008/0166317) and Goldman EP 0964894.
Holmes-Farley et al. (US patent 5,496,545) (hereinafter Holmes-Farley et al.) disclose a structure that meets formula 1-1 and formula 1-2 (see col. 2, lines 24-67). Phosphate-binding polymers are provided for removing phosphate from the gastrointestinal tract. The polymers are orally administered and useful for the treatment of hyperphosphatemia (abstract).  Holmes-Farley et al. disclose the phosphate-binding polymer is non-toxic and stable once ingested (col. 2, line 2). The polymers may be crosslinked with a crosslinking agent (col. 2, line 4). Examples of preferred crosslinking agents include epichlorohydrin, 1,4 butanedioldiglycidyl ether, 1,2 ethanedioldiglycidyl ether, 1,3-dichloropropane, 1,2-dichloroethane, 1,3-dibromopropane, 1,2-dibromoethane, succinyl dichloride, dimethylsuccinate, toluene diisocyanate, acryloyl chloride, and pyromellitic dianhydride (col. 2, lines 4-10 and claims 1 and 3). The instant specification uses, for example, dichlorohexane crosslinker. Holmes-Farley et al. disclose dichloropropane and dichloroethane. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). 
Holmes-Farley disclose crosslinkers such as chloropropane but not dichloromethane. Keller et al. (US 2008/0166317) (hereinafter Keller et al.) disclose polyamides (para 0034) and that suitable crosslinking compounds include 1,3 chloropropane and 1,6 dichlorohexane (para 0038). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to subacute one known crosslinker for another as both are suitable polyfunctional crosslinking compounds as disclosed by Keller et al. 
	Holmes-Farley et al. does not specifically disclose particles. Harada et al. (US Patent 4,605,701) disclose small-globular (i.e., globule) crosslinked monoallylamine polymer particles (claim 1).  The crosslinking agents used are compounds having at least two functional groups of at least one kind selected from halogen group (claims 1-2). 
Matsuda et al. (US 2002/0122786)  (hereinafter Matsuda et al.) disclose phosphate-binding polymer can be made of the polymer obtained by the methods of Holmes-Farley et al. so as to give ground material having an average particle size of 400 microns or less, preferably 250 microns or less,  which is a range that overlaps with the instant claim  (para 0017). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the polyalkylamine be particles and optimize the size of the cross-linked polyallylamine particles. One would have been motivated to do so in view of Inoue et al. (US 2010/0189679) (hereinafter Inoue et al.) which disclose in cases where the diameter of obtained cross-linked polyallylamine is decreased, the phosphate adsorption capacity is improved (para 0066). Thus, particle size is recognized as a result effective variable for improving adsorption capacity of phosphate where the variable is the size of the particles and the result is absorption capacity of the phosphate. With regards to how the average particle diameter is calculated, how the swelling rate is calculated, and how the phosphate adsorption capacity is calculated, it is noted that claim 1 is drawn to a methods of treating hyperphosphatemia with particle of the structure claimed and the method in which the average particle diameter is calculated, the swelling rate is calculated and phosphate adsorption capacity is calculated,  is given little patentable weight to a method of treatment claim. The cited prior art arrives at the average particle diameter and swelling rate regardless of the method in which it was made. Furthermore, the combined teachings at the same structure by using the same crosslinking agents and thus the properties would necessarily also follow as claimed.  The prior art disclose average particle sizes that overlap with the size of 20 to 150 microns claimed. With regards to claims 4-5 and the particles having a property of semi-restrained part, it is noted that this is a property of the composition and since it would have been obvious to modify the reference to arrive at the claimed crosslinked product, it would have been obvious to optimize to arrive at a product with the desirable properties given that Holmes-Farley is useful for the same purpose and phosphate absorption. Claim 9 is directed to a process of manufacturing the particle and does not impart patentable weight on a product claim. The first solution and second solution have the recited viscosities, and emulsifiers but these are an intermediate step which is not a recitation of the final emulsion viscosity or composition. The final product comprises active ingredient and a particle of the crosslinked polymer as recited by claim 1. 
One skilled in the art understands that diameter is the distance from one point on a circle through the center to another point on the circle. The instant claims recite “average particle diameter” and the particles are globule in shape. The Examiner interprets this as being round or in other words circular as the broadest reasonable definition of globule is a small round particle. As such the disclose of the combined references, which includes the particle sizes and diameters that overlap with the instant claims, meet globule and also provide motivation to optimize the diameter size as phosphate adsorption capacity is improved as dimeter is decreased. Furthermore, Applicants have provided no criticality or unexpected results in regards to the shape. 
Holmes-Farley does not disclose the swelling rate of  8 to 20 mL/g. Goldman (EP 0964894) disclose that for non-porous particles, the swelling rate will generally decrease with increasing particle size and thus the swelling rate is recognized as a result effective variable that is optimizable based on the particle size. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the desirable swelling rate by adjusting the particle sizes. With regards to the calculation of the swelling rate, it is noted that the claims are drawn to a product and as such the product is required to have a desired swelling rate and the method in which the swelling rate is calculated is given little patentable weight to the product claim.In the instant case, the totality of the teachings of the prior art arrived at particles that were crosslinked thus arriving at polymers having repeating unit A represented by the formula (1-1) or (1-2) or salt thereof. The same crosslinkers were disclosed for suitable use In Holmes-Farley as disclosed on page 57 of the instant application (e.g., polyallylamine crosslinked dichloropropane). 


4.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes-Farley et al. (US patent 5,496,545), Matsuda et al. (US 2002/0122786), Harada et al. (US Patent 4,605,701),  Inoue et al. (US 2010/0189679), Keller et al. (US 2008/0166317) and Goldman EP 0964894 as applied to claims 1, 5-7, 9-25 and 30 above, and further in view of Goto et al. (US 20040059065).
The modified Holmes-Farley has been discussed supra and does not disclose the amine value in claim as claimed in claim11. Goto et al. (US 20040059065) (hereinafter Goto et al.) disclose allylamine copolymers having amine value preferably from 8 to 67 mg eq/g (see para 0014). The polymer A having the amine value of smaller than 8 mg eq/g tends to yield a product insufficient in crosslinking. Thus, the more preferable lower limit of the amine value is 10 mg eq/g, and the upper limit is 25 mg eq/g (para 0022). Regardant the manner in which the amine value is calculated, this is not given patentable weight because the prior art disclose arriving at the same amine value regardless of how one would calculate and further the claimed methods are not methods of manufacturing. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amine value such that the product would have sufficient crosslinking. The claims are drawn to a product and the method in which the amine value is calculated is given little patentable weight to the product. 
 Goto et al. disclose that the polymer A is one or more polymer consisting of polyalkyleneimine, polyallylamine polyvinylamine and allylamine vinyl copolymer (claim 14) and that compound B is a methacrylic ester (claims 1-3). Said compound B is reacted in an amount of 10 to 50 mol % with respect to the total moles of the amino and/or imino groups of polymer A (claim 2). The use is for treating hyperphosphatemia (claim 35). In each reaction, in case of that the amino and/or imino groups are present in different molecules of the polymer (A), the reaction yields a crosslinked polymer in which molecules of the polymer (A) are crosslinked with the compound (B) (para 0025). The amount of the compound (B) to be used as a crosslinking agent is not limited but favorably in a range of 10 to 50 mol % with respect to total moles of the amino and imino groups. With the compound (B) used in an amount of less than 10 mol %, the resulting product does not have a sufficient degree of crosslinking nor occasionally provides a desired phosphorus adsorption capacity (para 0030). It would have been prima facie obvious to one of ordinary skill in the art to vary the mol % of the repeating units A and B such that unit A is 90 % and unit B is 10% for the purposes of providing a therapeutic agent for treatment of hyperphosphatemia and ensuring the product has sufficient degree of crosslinking and provides a desired phosphorus adsorption capacity. 

5.	Claims 1 and 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes-Farley et al. (US patent 5,496,545), Matsuda et al. (US 2002/0122786), Harada et al. (US Patent 4,605,701),  Inoue et al. (US 2010/0189679) and Goldman EP 0964894 as applied to claims 1, 5-7, 9-25 and 30 above, and further in view of Connor (US Patent 7,459,502). 
The modified Holmes-Farley et al. has been discussed supra and does not disclose a core-shell as recited in claims 3-4.
Connor (US Patent 7,459,502) (hereinafter Connor et al.) disclose treating hyperphosphatemia where the presence of a core-shell structure, where the shell component restricts the extent of swelling of the core material. Gel particles with a core-shell morphologies are useful in the context of the invention: the shell material can limit the swelling, hence limit the exclusion limit, by imposing a mechanical resistance on the swelling pressure stemming from the core material, which would otherwise swell to a much higher extent. The shell material can be of the same composition than the core, but with a higher crosslink density (Col, 6, line 57 and col. 18, lines 20-30). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the particles be of core-shell type. One would have been motivated to do so to have the shell material limit the swelling by imposing a mechanical resistance on the swelling pressure stemming from the core (center). 

DOUBLE PATENTING
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11  U.S. Patent No. 11147833. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to treating hyperphosphatemia comprising particles and crosslinked polymer having the same unit A as represented by formula (1-1) or (1-2) the difference being that the’833 patent defines n-6 and using dichlorohexane however, the instant claims encompass using the same crosslinker (dichlorhexane) reacted with the polyallylamine to arrive at the claimed formula for treatment with hyperphosphatemia (table 2 of instant specification).   

CORRESPONDENCE
7.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Danah Al-Awadi/
Examiner, Art Unit 1615